Motion for leave to appeal to the Court of Appeals denied without prejudice to a timely renewal following dismissal of the appeal taken as of right to the Court of Appeals. Since the instant application for leave to appeal would be untimely unless movant. came within CPLR 5514 (subd [a]), the present application may not be considered while the appeal taken as of right to the Court of Appeals is pending therein. If and when the Court of Appeals dismisses the appeal taken as a matter of right, consideration of an application for leave to appeal may be made under CPLR 5514 (subd [a]). Concur—Stevens, P. J., Markewich, Lane and Nunez, JJ.